Opinion by
Mr. Justice Knauss.
This case is identical in factual situation to that of Talley v. Fawcett, et al., No. 18,781, decided September 10, 1960. Here a judgment was obtained by Fawcett as assignee of Underwriters at Lloyds against defendant in error Wasinger in the sum of $1,124.96, the value of certain appliances and merchandise purloined from the warehouse of General Electric Company by its employee, McReynolds, and by him sold at bargain prices to Talley, who in turn sold to Wasinger. The latter recovered on his third party complaint a judgment in the amount of $1,124;96 against Talley who is here seeking reversal on the identical grounds stated in case No. 18,781.
*502The judgment is affirmed.
Mr. Justice Hall and Mr. Justice Frantz concur.